The Chancellor.
This is an application for retaxation of sheriff’s fees. The fees in question are claimed for services rendered since the 1st of September, 1878. The sheriff by whom they were rendered was in office when the act of March 6th, 1877 (Rev. p. 1335), took effect.
The act of March 14th, 1871 (Rev. p. 410), by its second section, provided that, from and after the passage of the act, twenty-five per cent, additional in each case should be allowed to the sheriffs of the several counties for all services to be by them performed; provided, however, that that section should only continue in force during such time as the act of congress commonly known as the bankrupt law, should remain in effect. By the act of 1877, the act of 1871 was “ repealed, made void and of no effect,” with proviso that the repealer should not affect or in anywise interfere with the fees of any sheriff of any county who might be in office when the repealer took effect. The act of 1871 was thus put out of existence except so far as fees of sheriffs then in office were concerned. As to them it was not repealed. But, when the repeal of the bankrupt law took effect, the act of 1871 expired by its own limitation, and from that time ceased to exist as to all sheriffs. The position that the legislature designed, by the proviso of the act of 1877, not only to exempt sheriffs then in office from the operation of the repealer, but also to continue to them during their entire terms the benefit of the twenty-five per cent., cannot be maintained. They manifestly merely intended ' the former. Their meaning in the legislation under consideration appears to be too plain to admit of any construction except such as the language obviously imports.
The twenty-five per cent, additional will not be allowed for services rendered since the 1st of September, 1878, and there will be a retaxation accordingly.